DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant's arguments filed 5/7/2021 have been fully considered.

The 35 U.S.C. 112(b) rejections of claims 11 and 26 are withdrawn because claims 11 and 26 are cancelled. 

Regarding Applicant’s argument that Lane lacks any disclosure regarding directing a steerable beam to provide an initial access request to the base station based on an expected relative position to establish initial synchronization, and has nothing to do with using expected relative position in connection with establishing initial synchronization, Lane has not been relied upon to teach steerable beams or using relative position. Nokia teaches using relative position to direct a steerable beam and establish an initial communication link with a base station; Lane has merely been relied upon to teach that it is conventional for establishing an initial communication link to 
Nonetheless, Lane does teach using relative position with respect to the base station to provide the initial access request and establish initial synchronization – see lines 1-6 of the abstract and Fig. 7. Applicant has further pointed out that Lane uses beacon signals to determine the time to send the initial access request to the base station. Examiner agrees - beacon signals are received from the base station and are used to determine the time to send the initial request (708, 710, Fig. 7). However the initial access request transmission depends not only on the beacons, but also on the relative position with respect to the base station (714, 704, 706, Fig. 7). Further, none of these operations appear to be incompatible with the use of Nokia’s steerable beam. Rather, Nokia’s beam would provide increased gain for receiving the beacon signals from the base station and transmitting the initial access request.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nokia (EP 1976152) in view of Lane (US 8,798,638) and further in view of Alcorn (US 2007/0232299).

Regarding claim 1, Nokia teaches [NOTE: limitations not taught by Nokia are lined through; language added to explain Nokia’s teachings is italicized] a wireless communication device on an aircraft, the wireless communication device comprising an antenna array (4, Fig. 2 in view of para. [0028]) and a beamforming control module (antenna steering control 7, Fig. 2) configured to interface with the antenna array to generate a steerable beam (“steered” para. [0005]), the beamforming control module comprising processing circuitry configured to, prior to initial attachment of the wireless communication device of the aircraft to an air-to-ground (ATG) communication network (para. [0030]-[0031], Figs. 3-4): 
receive fixed position information indicative of a fixed geographic location of a base station of the ATG communication network (para. [0014]; S2-2, Fig. 4); 
receive dynamic position information indicative of a three dimensional position of the aircraft (para. [0005]; S2-1, Fig. 4; XA, YA, ZA, para. [0023]; velocity para. [0021]); 
determine an expected relative position of the aircraft relative to the base station based on the fixed position information and the dynamic position information (inherent to the steering of para. [0033]); and 
provide instructions to direct formation of the steerable beam from the antenna array of the aircraft to the base station tolink of 
As indicated by the lined through language above, Nokia does not teach:
(1) providing an initial access request to the base station or establishing initial synchronization of the wireless communication device with the base station. Nokia teaches establishing an initial air to ground link after reaching cruising altitude (S1, S2, Fig. 3), but does not teach an initial access request to the base station or synchronization with the base station.
However it is well-known to provide an initial access request to, and establish initial synchronization with, a base station. For example, Lane teaches an initial access request at 15:58-63, and synchronization in the abstract and at 3:14-38, 4:13-24, and 5:20-42. At 4:13-24 Lane teaches that synchronization between a wireless terminal and a base station is “applicable to a wide range of applications” but is particularly important “where it is important that transmitted symbols be able to arrive at a base station in a predictable manner”. It would have been obvious to modify Nokia by providing an initial access request in order to establish access to the base station network, and it would have been obvious to modify Nokia by establishing synchronization in order to perform communications in applications where it is important that transmitted symbols be able to arrive at a base station in a predictable manner.
(2) the steerable beam being formed in an unlicensed frequency band using a frequency of 2.4 GHz or 5.8 GHz. However Nokia teaches that the base station belongs to a WiMax network (paras. [0023], [0025]), there are a finite number of WiMax KSR Int’l Co. v. Teleflex Inc.

Regarding claims 2 and 3, Examiner takes official notice that it is well-known to represent a three-dimensional aircraft position such as Nokia’s XA, YA, ZA in terms of latitude, longitude, and altitude, and that heading and speed provide equivalent information as Nokia’s velocity. It would have been obvious to modify Nokia by representing the dynamic position information in terms of latitude, longitude, altitude, heading, and speed because they are well-known alternative implementations of Nokia’s quantities that could be used with equivalent and therefore predictable results.

Regarding claim 4, Nokia teaches that the fixed position information is stored in a memory device onboard the aircraft, the fixed position information including locations of a plurality of base stations of a network (memory 9, Fig. 2; para. [0024]).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nokia (EP 1976152) in view of Lane (US 8,798,638) and Alcorn (US 2007/0232299) as applied to claim 1 above, and further in view of Ross (US 6,275,187).

Regarding claim 5, Nokia does not teach how the dynamic position information is determined, and therefore does not teach that the dynamic position information is determined using global positioning system (GPS) information. However, it is well-known to use GPS to determine the dynamic position of an aircraft. For example, see Ross 3:9-14. It would have been obvious to further modify Nokia in view of Ross because the dynamic position information must be determined somehow, and GPS is a known method that could be used with predictable results.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nokia (EP 1976152) in view of Lane (US 8,798,638) and Alcorn (US 2007/0232299) as applied to claim 1 above, and further in view of Schulte (US 6,437,739).

Regarding claim 6, Nokia does not teach how the dynamic position information is determined, and therefore does not teach that the dynamic position information is determined based on triangulation of aircraft position based on a direction from which a plurality of signals arrive at the aircraft from respective ones of a plurality of base stations. However, it is well-known to use this method to determine the dynamic position of an aircraft. For example, see Schulte Fig. 2 and 6:36 – 7:9. It would have been obvious to further modify Nokia in view of Schulte because the dynamic position .

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nokia (EP 1976152) in view of Lane (US 8,798,638) and Alcorn (US 2007/0232299) as applied to claim 1 above, and further in view of Crow (US 5,627,546).

Regarding claim 7, Nokia does not teach how the dynamic position information is determined, and therefore does not teach how the dynamic position information is determined using aircraft altimeter information. However, it is well-known to use aircraft altimeter information to determine the dynamic position of an aircraft. For example, see Crow 4:23-44. It would have been obvious to further modify Nokia in view of Crow because the dynamic position information must be determined somehow, and using aircraft altimeter information is a known method that could be used with predictable results.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nokia (EP 1976152) in view of Lane (US 8,798,638) and Alcorn (US 2007/0232299) as applied to claim 1 above, and further in view of DiMatteo (US 3,940,597). 

.

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nokia (EP 1976152) in view of Lane (US 8,798,638) and Alcorn (US 2007/0232299) as applied to claim 1 above and further in view of Scarlatti (US 8,385,211).

Nokia does not teach the limitations of claims 9 and 10. 
Scarlatti, in analogous art, teaches forming an ad hoc network amongst aircraft and basestation nodes (abstract, Fig. 1). Scarlatti’s ad hoc network allows messages to be delivered to nodes that are out of range for direct communication (1:28-37), and provides alternative communication paths when a message is not successfully delivered using a first path (Fig. 9, esp. 940 and 18:45-49).
With respect to claims 9 and 10, Scarlatti teaches receiving dynamic position information for a plurality of aircraft (212, Fig. 2; 420, 430, Fig. 4; 13:48-57) and providing expected relative position information for each aircraft relative to one or multiple base stations of the network (calculation of costs as per 13:65-14:4 involves 
With respect to claim 26, Scarlatti teaches directing formation of a directional link from an aircraft to a second aircraft (“achieving a directional link” 16:14-15) responsive to a base station being non-operating while the aircraft is transiting between coverage areas of cells in an ATG communication network and based on an expected relative position between the aircraft and the second aircraft (Fig. 9 teaches that if an attempt to communicate with, for example, base station node 101 fails at 940, communication is attempted with another neighbor node, for example one of aircraft 103-106, Fig. 1; failure of the base station to be successfully delivered at 940 as per 18:45-49 is considered to meet the language "the base station being non-operating", as the base station is clearly not operating as expected from the point of view of the wireless communication device on aircraft 102; further, Scarlatti’s method of Fig. 9 is performed at all times, including while transiting between coverage areas as claimed). Further, one of ordinary skill would recognize that a failed attempt to communicate with the base station (940, Fig. 9) may arise under a variety of conditions, such as signal interference, overloading at the base station, an error in estimating the base station range, a non-operating base station, etc. Scarlatti’s method will inherently direct formation of the beam to the second aircraft responsive to all of these conditions, including the condition of a non-operating base station. 
It would have been obvious to further modify Nokia by implementing Nokia’s teachings in an ad hoc network as taught by Scarlatti in order to allow messages to be .

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nokia (EP 1976152) in view of Lane (US 8,798,638) and Alcorn (US 2007/0232299) as applied to claim 1 above, and further in view of Scarlatti (US 8,385,211) and Holst (US 7,356,389).

Regarding claim 27, Nokia does not teach that the steerable beam is formed predictively based on a flight plan of the aircraft. 
Scarlatti, in analogous art, teaches a directional link that is formed predictively based on the position and velocity of an aircraft, and that such prediction is “preferred for obvious reasons” (21:4-18). One of ordinary skill would recognize that such reasons include ensuring that communication links are maintained as the aircraft moves. Nokia already teaches determining aircraft position and velocity (para. [0023]). It would have been obvious to modify Nokia in view of Scarlatti forming the beam predictively in order to ensure that communication links are maintained as the aircraft moves.
Scarlatti does not teach forming the link based on a flight plan. However a flight plan provides equivalent information as position and velocity and it is well-known to use KSR Int’l Co. v. Teleflex Inc.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469.  The examiner can normally be reached on Monday-Thursday, 9AM - 4PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CASSI J GALT/Primary Examiner, Art Unit 3646